Exhibit 10.1

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT (this "Agreement"), dated as of November 19, 2020 by and among
Timber Pharmaceuticals, Inc., a Delaware corporation, with headquarters at 50
Tice Blvd., Suite A26, Woodcliff Lake, NJ 07677), which was renamed "Timber
Pharmaceuticals, Inc." pursuant to the Merger Agreement (as defined below) (the
"Company"), and the investor(s) listed on Schedule I attached hereto
(collectively, the "Holder"). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Securities
Purchase Agreement, the Registration Rights Agreement, the Series A Warrants
and/or the Series B Warrants (each as defined below), as applicable.

  

WHEREAS:

 

A.           In connection with the Securities Purchase Agreement (as amended,
the "Securities Purchase Agreement") by and among Timber Pharmaceuticals LLC, a
Delaware limited liability company ("Timber Private Company"), the Company, the
Holder and the other investors listed on the signature pages attached thereto
(the "Other Holders") dated as of March 27, 2020, (x) Timber Private Company
issued to the Holder and the Other Holders common units of Timber Private
Company and (y) the Company issued to the Holder and the Other Holders Series A
Warrants and Series B Warrants (each, as hereinafter defined) (collectively, the
"Warrants") which are exercisable to purchase shares (as exercised,
collectively, the "Warrant Shares") of the common stock, par value $0.001 per
share, of the Company (the "Common Stock") in accordance with the terms of the
Warrants.

 

B.            The Warrants contain certain reset provisions that may increase
the number of Warrant Shares issuable pursuant to the Warrants. Pursuant to this
Agreement, the Holder wishes to waive these reset provisions, such that the
Warrants become exercisable for a fixed number of Warrant Shares calculated in
accordance with the reset terms of the Warrants determined as if the Effective
Date (as defined below) is a "Reset Date".

 

C.            The Series A Warrants contain certain adjustment and other
provisions that may lead to the Series A Warrants being treated as liabilities
for accounting purposes, although it was desired by the Company and the Holder
when entering into the Securities Purchase Agreement that the Series A Warrants
be treated as equity for accounting purposes. Pursuant to this Agreement, the
Holder wishes to waive these provisions.

 

D.           The Company and the Holder also are parties to that certain Amended
and Restated Registration Rights Agreement, dated as of July 17, 2020 (the
"RRA") and have determined to exercise certain rights under the RRA as set forth
herein.

 

E.            The waivers and other provisions of this Agreement shall be
effective (the “Effective Date”) upon receipt by the Company of (i) this
Agreement duly executed and delivered by the Company and the Holder and (ii)
Other Waiver Agreements (as defined below) duly executed and delivered by the
Company and certain Other Holders, which together with the Holder represent the
Required Holders (as defined in the Warrants and the RRA).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 



 

 

 

1.             Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a)               "Bridge Warrants" shall have the meaning set forth in the RRA.

 

(b)               "Bridge Warrant Shares" shall have the meaning set forth in
the RRA.

 

(c)               "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

(d)               "Registrable Securities" means, in each case, as of the
applicable time of determination, (i) the Bridge Warrant Shares then issued or
issuable upon exercise of the Bridge Warrants, (ii) the Series A Warrant Shares
then issued or issuable upon exercise of the Series A Warrants, (iii) the Series
B Warrant Shares then issued or issuable upon exercise of the Series B Warrants
and (iv) any capital stock of the Company then issued or issuable with respect
to the Bridge Warrant Shares, the Bridge Warrants, the Series A Warrant Shares,
the Series A Warrants, the Series B Warrant Shares or the Series B Warrants, in
each case, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on the
exercise of the Bridge Warrants, the Series A Warrants and/or the Series B
Warrants.

 

(e)               "Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of Registrable Securities.

 

(f)                "Required Registration Amount" means the maximum number of
shares of Common Stock issued and then issuable upon exercise of the Bridge
Warrants, the Series A Warrants and the Series B Warrants as of the date of the
filing of the Registration Statement without giving effect to any limitation on
exercise set forth therein.

 

(g)               "Rule 415" means Rule 415 promulgated under the 1933 Act or
any successor rule providing for offering securities on a continuous or delayed
basis.

 

(h)               "SEC" means the United States Securities and Exchange
Commission.

 

(i)                 "Series A Warrants" shall have the meaning set forth in the
Securities Purchase Agreement.

 

(j)                 "Series A Warrant Shares" shall have the meaning set forth
in the Securities Purchase Agreement.

 

(k)               "Series B Warrants" shall have the meaning set forth in the
Securities Purchase Agreement.

 



 -2- 

 

 

(l)                 "Series B Warrant Shares" shall have the meaning set forth
in the Securities Purchase Agreement.

 

2.                  Waivers with respect to Resets and Price and Share
Adjustments.

 

(a)               The Series B Warrant defines the "Reset Price" as the
arithmetic average of the five (5) lowest Weighted Average Prices (as defined in
the Warrants) of the Common Stock during the applicable "Reset Period" (as
defined in the Series B Warrants) immediately preceding the applicable "Reset
Date" (as defined in the Warrants), subject to a "Reset Floor Price" (as defined
in the Series B Warrants) of $0.8056. The Series A Warrant defines the "Reset
Price" as the lower of (i) the Exercise Price (as defined in the Series A
Warrants) then in effect and (ii) 125% of the applicable Reset Price (as defined
in the Series B Warrants) as of the related Reset Date (as defined in the Series
B Warrants).

 

(b)               As of the Effective Date, the Holder hereby waives the
occurrence of an "End Reset Measuring Date"(as defined in the Series B Warrants)
as a pre-requisite for the occurrence of a "Reset Date" (as defined in the
Warrants) and elects to waive all Reset Dates under the Warrants other than the
first Interim Reset Date that would have occurred under the Warrants, which the
Holder elects to advance to the Effective Date. Accordingly, the Effective Date
shall be deemed a Reset Date with respect to the Warrants outstanding as of the
Effective Date, the applicable Reset Period shall be the nine (9) Trading Day
period ending on the Effective Date, and the applicable Reset Price shall be the
arithmetic average of the five (5) lowest Weighted Average Prices of the Common
Stock during the applicable Reset Period (but not less than the Reset Floor
Price), accordingly, the applicable Reset Price shall be $0.9292, which shall
result in the Holder's Series B Warrant to be exercisable for the number of
Series B Warrant Shares (without regard to any limitations on the exercise of
the Series B warrants) set forth opposite the Holder's name in column (3) of
Schedule I attached hereto (which number shall be subject to adjustment pursuant
to Section 2 (other than Section 2(d)) of the Series B Warrant as amended hereby
occurring after the Effective Date).

 

(c)               The parties further agree that, as of the Effective Date, (i)
the Exercise Price (as defined in the Series A Warrants) shall be equal to $1.16
(which price shall be subject to adjustment pursuant to Section 2 (other than
Section 2(d)) of the Series A Warrant as amended hereby occurring after the
Effective Date) and (ii) the number of Series A Warrant Shares issuable under
the Series A Warrants (without regard to any limitations on the exercise of the
Series A Warrants) shall be appropriately adjusted in accordance with Section
2(d) of the Series A Warrants based on the Reset Price set forth in Section 2(b)
hereof, as set forth opposite the Holder's name in column (4) of Schedule I
attached hereto (which number shall be subject to adjustment pursuant to Section
2 (other than Section 2(d)) of the Series A Warrant as amended hereby occurring
after the Effective Date).

 

(d)               For the avoidance of doubt, the Holder hereby agrees that, (i)
as of the Effective Date, except as expressly set forth herein, no further
"Reset Date" shall occur under the Warrants and, accordingly, the number of
Warrant Shares issuable upon exercise of the Warrants shall no longer increase
as a result of a "Reset Date" and (ii) the Exercise Price of the Series B
Warrant shall remain at $0.001 (which price shall be subject to adjustment
pursuant to Section 2 of the Series B Warrant as amended hereby occurring after
the Effective Date).

 



 -3- 

 

 

3.             Waiver of Restrictions on Financing.

 

(a)               As of the close of business on April 30, 2021, the
restrictions set forth in Section 5(n) of the Securities Purchase Agreement
shall terminate and have no further force or effect.

 

(b)               By reason of the waiver set forth in clause (i) of this
Section 3, the definition of Reservation Date in the Warrants shall be deemed to
be April 30, 2021.

 

4.            Extension of Leak Out Provisions. The Holder is currently a party
to a Leak-Out Agreement dated as of May 18, 2020, pursuant to which it has
agreed to limit the number of shares of Common Stock it can sell until the end
of the Restricted Period (as defined in each Leak-Out Agreement). 
Notwithstanding the waiver of the Reset Dates set forth above, the Holder hereby
agrees to extend the date of the Restricted Period such that it will not expire
(and the Holder will remain subject to the sales limitations set forth in the
Leak-Out Agreements), until the earliest of (i) the date 120 days after the
initial effectiveness of the first Registration Statement filed by the Company
with respect to the Registrable Securities, (ii) the date on which an aggregate
of at least 50,000,000 shares of Common Stock (which number shall be adjusted
proportionately as a result of any stock split, stock dividend,
recapitalization, exchange or similar event relating to the Common Stock
occurring after the Effective Date) have been sold as reported by Bloomberg
commencing with sales on the first day after the initial effective date of the
Registration Statement registering Registrable Securities for resale and (iii)
April 9, 2021.

 

5.             Elimination of Derivative Liability.

 

(a)               The Holder further agrees, (i) to waive the provisions of
Section 2(a) of the Series A Warrant with respect to any Excluded Transaction
(as defined below) and (ii) to delete the phrase “the greater of 100% and” from
clause (ii) of the defined term "Black Scholes Value" set forth in Section 18(i)
of the Series A Warrant, so that such clause (ii) shall read as follows: "an
expected volatility equal to the 100 day volatility obtained from the HVT
function on Bloomberg as of the Trading Day immediately following the public
announcement of the applicable Fundamental Transaction, or, if such Fundamental
Transaction is not publicly announced, the date such Fundamental Transaction has
occurred or is consummated".

 

(b)               For the avoidance of doubt, any issuance of Warrant Shares (as
defined in the Series A Warrants) shall continue to be deemed Excluded
Securities (as defined in the Series A Warrants); provided, that the terms of
Warrants are not further amended, modified or changed on or after the Effective
Date.

 

(c)               Further, the Company agrees, from and after the Effective Date
and through the date that no Series A Warrants remain outstanding, inclusive,
not to enter into, allow or be a party to any Excluded Transaction.

 

(d)               As used herein, "Excluded Transaction" means (x) any Dilutive
Issuance other than a Dilutive Issuance that involves the closing or settlement
of a bona fide financing transaction or other issuance of securities for cash
and (y) any Dilutive Issuance that involves the issuance of securities for
services or other non-cash consideration.

 



 -4- 

 

 

6.             Exercise of Demand Registration.

 

(a)               The Holder hereby exercises its existing demand registration
rights pursuant to and in accordance with Section 2 of the RRA with respect to
the portion of the Required Registration Amount of Registrable Securities set
forth opposite the Holder's name in column (5) of Schedule I attached hereto,
with the Effective Date being deemed a Demand Request Date (as defined in the
RRA). The Company and the Holder hereby acknowledge and agree that the Required
Registration Amount of Registrable Securities that is not currently being
contemplated to be registered with respect to the Holder is the amount of shares
of Common Stock set forth opposite the Holder's name in column (6) of Schedule I
attached hereto, which remains subject to demand registration rights as set
forth in Section 6(d).

 

(b)               If the staff of the SEC (the "Staff") or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Holder and the Other Holders Agreement under Rule 415 at then-prevailing market
prices (and not fixed prices), or if after the filing of the Registration
Statement with the SEC pursuant to Section 6(a), the Company is otherwise
required by the Staff or the SEC to reduce the number of Registrable Securities
included in such Registration Statement, then the Company shall reduce the
number of Registrable Securities to be included in such Registration Statement
until such time and until an amount is reached so that the Staff and the SEC
shall permit such Registration Statement to become effective and be used as
contemplated in this Agreement; provided, however, that the Company shall use
diligent efforts to advocate with the Staff or the SEC for the registration of
all of the Registrable Securities for resales by the Holder and the Other
Holders under Rule 415 at then-prevailing market prices. For the purpose of
determining the reduction of Registrable Securities, in order to determine any
applicable Required Registration Amount, unless the Holder gives written notice
to the Company to the contrary with respect to the allocation of the reduction
of the Registrable Securities being registered for resale by the Holder, first,
the Holder's Bridge Warrant Shares shall be excluded until all of the Holder's
Bridge Warrant Shares have been excluded, second, the Holder's Series A Warrant
Shares shall be excluded until all of the Holder's Series A Warrant Shares have
been excluded and, third, the Holder's Series B Warrant Shares shall be excluded
on until all of the Holder's Series B Warrant Shares have been excluded. For the
avoidance of doubt, the initial number of Registrable Securities included in any
Registration Statement and any increase or decrease in the number of Registrable
Securities included therein shall be allocated pro rata among the Holder and the
Other Holders (collectively, the “Investors”) based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC.

  

(c)               In the event of any reduction in Registrable Securities
pursuant to paragraph 6(b), upon the request of the Required Holders (as defined
in the RRA), if the Holder still holds Registrable Securities, during the
Registration Period (as defined in RRA), the Company thereafter shall file one
new Registration Statement with the SEC to register the maximum number of
Registrable Securities for resale that have not previously been included in a
Registration Statement that has been declared effective as shall be permitted by
the Staff or the SEC. Notwithstanding any provision herein or in the RRA to the
contrary, the Company's obligations to register Registrable Securities (and any
related conditions to the Holder's obligations) shall be qualified and limited
as necessary to comport with any requirement of the SEC or the Staff as
addressed in Section 6(b).

 

(d)               Notwithstanding anything in the RRA to the contrary, the
Company hereby acknowledges and agrees to grant the Holder an additional two (2)
demand registrations with respect to the Required Registration Amount of
Registrable Securities set forth opposite the Holder's name in column (6) of
Schedule I attached hereto, which each will have the same terms and conditions
as set forth in Section 2(a) of the RRA, as amended by this Agreement,
including, for the avoidance of doubt, the requirement that any request for a
demand Registration Statement be from the Required Holders (as defined in the
RRA), provided that no request for a demand registration shall be made prior to
the expiration of 90 days after a Demand Effective Date (as defined in the RRA).

 



 -5- 

 

 

(e)               The Company hereby acknowledges and agrees that the Demand
Filing Deadline set forth in Section 1(f) of the RRA shall be amended and
restated as of the Effective Date, as follows:

 

""Demand Filing Deadline" means the date which is ten (10) Trading Days after
the Demand Request Date; provided, that with respect to a registration statement
on Form S-1 filed pursuant to Section 2(f), such date shall be fifteen (15)
Trading Days after the Demand Request Date."

 

(f)                Notwithstanding anything to the contrary contained herein or
in any of the Transaction Documents, if the Company or its transfer agent
requires any legal opinion with respect to the sale of any Registrable
Securities pursuant to Rule 144 or the Holder requests such a legal opinion, the
Company agrees to cause at its expense its legal counsel to issue any such legal
opinion.

 

7.                  Representations and Warranties; Holding Period; Disclosure.

 

(a)               The Holder represents and warrants to the Company, and the
Company represents and warrants to the Holder as of the date hereof that: Such
Person is an entity duly organized and validly existing under the laws of the
jurisdiction of its formation, has the requisite power and authority to execute
and deliver this Agreement and to carry out and perform all of its obligations
under the terms of this Agreement. This Agreement has been duly executed and
delivered on behalf of such Person, and this Agreement constitutes the valid and
legally binding obligation of such Person enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies; The execution, delivery and performance by such Person of this
Agreement and the consummation by such Person of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Person, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Person is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Person, except
in the case of clause (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Person to
perform its obligations hereunder.

 

(b)               The Company hereby acknowledges and agrees that the holding
period for the Warrants and Bridge Warrants for purposes of Rule 144(d),
commenced on June 2, 2020 and, accordingly, the Warrant Shares and the Bridge
Warrant Shares may, as of December 2, 2020, be sold pursuant to Rule 144 upon
cashless exercise of the Warrants and Bridge Warrants, respectively, subject to
the requirement for the Company to be in compliance with Rule 144(c)(1). The
Company shall cause its counsel to issue a legal opinion to the Company's
transfer agent promptly if required by the Company's transfer agent to effect
the removal of the legend from the Warrant Shares and the Bridge Warrant Shares
from and after December 2, 2020 in accordance with Section 2(g) of the
Securities Purchase Agreement.




 -6- 

 

 

(c)               The Company hereby agrees to publicly disclose on or before
8:30 a.m., New York City time, on the first (1st) Business Day following the
Effective Date, on a Current Report on Form 8-K (and attaching the form of this
Agreement as an exhibit to such filing (including all attachments), the “8-K
Filing”), the transactions as contemplated by this Agreement in accordance with
applicable laws, rules and regulations. Immediately following the filing of the
8-K Filing, the Holder shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, affiliates, employees or agents, that is not
disclosed in the 8-K Filing. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Holder and its affiliates
will rely on the foregoing representations in effecting transactions in
securities of the Company. The Company shall not disclose the name of the Holder
or any of its affiliates in the 8-K Filing or in any other filing, announcement,
release or otherwise without the prior written consent of the Holder.

 

8.             Assignment of Warrants.

 

(a)               The Buyers shall not sell, assign or transfer any of the
Series A Warrants or Series B Warrants without providing the buyer, assignee or
transferee of such Series A Warrants or Series B Warrants being sold, assigned
or transferred with a copy of this Agreement and making such transaction
expressly subject to the terms of this Agreement.

 

9.             Amendment.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively; provided, that no retroactive amendment or waiver shall have the
effect of reducing the number of Warrant Shares issuable upon exercise of the
Warrants by an amount greater than the number of Warrant Shares issuable upon
exercise of the Warrants, as applicable, as of the date of such retroactive
amendment), only with the written consent of the Company and the Required
Holders (as defined in the Warrants and the RRA). Any amendment or waiver
effected in accordance with this Section 7 shall be binding upon the Holder, the
Other Holders and the Company. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Warrants and
Bridge Warrants. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of this Agreement
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all the holders of the Warrants and Bridge Warrants.

 

10.           Miscellaneous.

 

(a)               Each party to this Agreement shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 



 -7- 

 

 

(b)               The provisions of this Agreement shall be effective, and shall
only be effective, upon receipt by the Company of (i) this Agreement duly
executed and delivered by the Company and the Holder and (ii) agreements (the
"Other Waiver Agreements") substantially identical in form and substance to this
Agreement duly executed and delivered by the Company and certain Other Holders,
which together with the Holder represent the Required Holders (as defined in the
Warrants and the RRA).

 

(c)               Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), (iii) upon delivery, when sent by electronic
mail (provided that the sending party does not receive an automated rejection
notice); or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:

 

  If to the Company:               Timber Pharmaceuticals, Inc.       50 Tice
Blvd., Suite A26       Woodcliff Lake, NJ 07677       Telephone: 973-314-9577  
    Attention: Joseph Lucchese, Chief Financial Officer       E-mail:
jlucchese@timberpharma.com           With a copy (for informational purposes
only) to:             Lowenstein Sandler LLP       1251 Avenue of the Americas  
    New York, New York 10020       Telephone: (973) 597-2476       Facsimile:
(973) 597-2477       Attention: Steven M. Skolnick, Esq.       E-mail:
sskolnick@lowenstein.com             If to Legal Counsel:             Schulte
Roth & Zabel LLP       919 Third Avenue       New York, New York  10022      
Telephone: (212) 756-2000       Facsimile: (212) 593-5955       Attention:
Eleazer Klein, Esq.       Email: eleazer.klein@srz.com

 



 -8- 

 

 

If to the Holder, to its address, facsimile number or email address set forth on
Schedule I attached hereto, with copies to the Holder's representatives as set
forth on Schedule I attached hereto, or to such other address, facsimile number
and/or email address to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender's facsimile machine
or e-mail transmission containing the time, date, recipient facsimile number or
e-mail address and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(d)               Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

(e)               All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

(f)                If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 



 -9- 

 

 

(g)               This Agreement, the other Transaction Documents (as defined in
the Securities Purchase Agreement) and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(h)               Subject to the requirements of Section 7, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

(i)                 The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(j)                 This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission or electronic mail
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

 

(k)               Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l)                 The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

(m)             This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(n)               The obligations of the Holder under this Agreement are several
and not joint with the obligations of any of the Other Holders under any Other
Waiver Agreement, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Waiver
Agreement. Nothing contained herein or in any Other Waiver Agreement, and no
action taken by the Holder pursuant hereto or any Other Holder pursuant to
thereto, shall be deemed to constitute the Holder and the Other Holders as, and
the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and the Other Holders are in any
way acting in concert or as a group, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by this
Agreement or any Other Waiver Agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
and any Other Waiver Agreement. The Company acknowledges and the Holder confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 



 -10- 

 



 

* * * * * *


[Signature Page Follows]

 

 

 -11- 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.

 

  COMPANY:             TIMBER PHARMACEUTICALS, inC.                 By:
                                       Name:       Title:     

 

[Signature Page to Waiver Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.

 

 

HOLDER:

                  By:                                   Name:       Title:     

 

[Signature Page to Waiver Agreement]

 

 

 

 

SCHEDULE I

 

(1) (2) (3) (4) (5) (6) (7)

Holder

Address and
Facsimile Number

Number of Series B

Warrant Shares

Number of Series A

Warrant Shares

Required

Registration

Amount Being

Registered in First Demand

Registration

Statement

Balance of Required Registration Amount to

be Registered in future Demand Registration Statements 

Legal Representative's
Address and Facsimile Number 

             

 

Annex I-1

 

 

